                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    FLATIRON WEST, INC.,                              Case No. 4:21-cv-01636-YGR
                                                      Plaintiff,                          ORDER DENYING AS MOOT PLAINTIFF’S
                                   8
                                                                                          MOTION TO DISMISS
                                                v.
                                   9

                                  10    SAUSALITO-MARIN CITY SANITARY
                                        DISTRICT,                                         Re: Dkt. No. 13
                                  11                  Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                              On April 26, 2021, plaintiff Flatiron West, Inc. filed a motion to dismiss defendant
                                  14
                                       Sausalito-Marin City Sanitary District’s answer and counterclaim pursuant to Federal Rules of
                                  15
                                       Civil Procedure 12(b)(6). (Dkt. No. 13.) On May 10, 2021, defendant Sausalito-Marin City
                                  16
                                       Sanitary District filed an amended answer and counterclaim against Flatiron West. (Dkt. No. 14.)
                                  17
                                              In light of the filing of Sausalito-Marin City Sanitary District’s amended answer and
                                  18
                                       counterclaim, Flatiron West’s motion to dismiss is DENIED AS MOOT. Flatiron West shall
                                  19
                                       respond within fourteen (14) days of this Order.
                                  20
                                              This Order terminates Docket Number 13.
                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: May 28, 2021
                                  23

                                  24

                                  25                                                                  YVONNE GONZALEZ ROGERS
                                                                                                     UNITED STATES DISTRICT JUDGE
                                  26

                                  27

                                  28
